United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.S., Appellant
and
DEPARTMENT OF THE INTERIOR, HOT
SPRINGS NATIONAL PARK, Hot Springs, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0205
Issued: June 19, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 5, 2018 appellant, through counsel, filed a timely appeal from a
September 7, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his left knee
condition was causally related to the accepted December 1, 2017 employment incident.
FACTUAL HISTORY
On December 4, 2017 appellant, then a 45-year-old park ranger, filed a traumatic injury
claim (Form CA-1) alleging that on December 1, 2017 he injured his left knee while performing
sprints during a physical efficiency battery while in the performance of duty. On the reverse side
of the claim form the employing establishment indicated that appellant was injured in the
performance of duty.
In a report dated December 5, 2017, Dr. Mark Larey, an osteopath and internal medicine
specialist, diagnosed left knee pain. He noted that the cause of appellant’s condition was related
to work activities. In a work status form of even date, Dr. Larey checked a box marked “yes”
indicating that appellant’s injury was work related. He also indicated that appellant should remain
off work until December 7, 2017, and referred him for a magnetic resonance imaging (MRI) scan.
Dr. Larey, in a report dated December 7, 2017, diagnosed left knee pain and restricted
appellant’s employment activities to seated duties with a knee brace beginning on
December 11, 2017. He also completed a work status form on the same date with the
aforementioned work restrictions.
In an MRI scan report dated December 11, 2017, Dr. Mark Robbins, a Board-certified
diagnostic radiologist, indicated impressions of degenerative left knee changes in the lateral joint
space compartment, degenerative lateral meniscus tear, joint effusion, and Baker’s cyst.
On December 19, 2017, Dr. Lawrence Dodd, a Board-certified orthopedic surgeon, after
reviewing appellant’s MRI scan, diagnosed left knee lateral meniscus tear. He requested
authorization for left knee arthroscopy.
In a report dated December 27, 2017, Dr. Larey diagnosed left knee pain, and indicated
that appellant could resume seated work on December 29, 2017.
On January 9, 2018 OWCP authorized left knee arthroscopy.
In a development letter dated January 9, 2018, OWCP noted that appellant’s injury initially
appeared to be a minor injury that resulted in minimal or no lost time from work. Consequently,
it had administratively approved a limited amount of medical expenses. However, OWCP
indicated that the case was now reopened for further consideration because appellant had requested
authorization for knee surgery. It advised him of the deficiencies of his claim, requested additional
factual and medical evidence and provided a questionnaire for his completion. OWCP afforded
appellant 30 days to submit the requested evidence.
In a separate development letter to the employing establishment dated January 9, 2018,
OWCP requested that it submit comments regarding whether appellant was in the performance of
duty when the alleged event occurred.

2

In a letter dated January 23, 2018, the employing establishment indicated that appellant
was completing the mandatory physical fitness test at the time of his injury. It noted that he was
on duty and on federal property when the claimed injury occurred.
In reports dated January 16 and 23, 2018, Dr. Dodd diagnosed left knee lateral meniscus
tear and related that he was awaiting a “left knee scope to be scheduled.” He indicated that
appellant had continued pain in his left knee.
By decision dated February 21, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish causal relationship between the diagnosed
condition and the accepted December 1, 2017 employment incident.
On February 26, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. The hearing was held on July 31, 2018.
In a letter dated August 17, 2018, Dr. Dodd indicated that appellant had been a patient of
his for an employment-related left knee injury. He noted that he diagnosed lateral meniscus tear
based on an MRI scan. Dr. Dodd opined that appellant’s condition was caused by the employmentrelated incident on December 1, 2017 based on the acute development of his symptoms in that
specific knee compartment.
By decision dated September 7, 2018, OWCP’s hearing representative affirmed the
February 21, 2018 decision, finding that appellant had not met his burden of proof to establish that
he sustained a medical condition causally related to the accepted December 1, 2017 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
4

Supra note 2.

5

E.S., Docket No. 18-1750 (issued March 11, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
6

C.P., Docket No. 18-1645 (issued March 8, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
7

C.P., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).

3

injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his left knee
condition was causally related to the accepted December 1, 2017 employment incident.
In support of his claim, appellant submitted a report dated December 5, 2017 from
Dr. Larey. Dr. Larey initially diagnosed left knee pain prior to appellant receiving an MRI scan.
In a work status form of even date, he checked the box marked “yes” indicating that appellant’s
injury was work related. The Board has held that pain is a symptom and not a compensable
medical diagnosis.11 Also, the Board has held that when a physician’s opinion on causal
relationship consists only of checking “yes” to a form question, without explanation or rationale,
that opinion is of diminished probative value and is insufficient to establish a claim.12
Accordingly, the reports from Dr. Larey are insufficient to establish appellant’s claim.
Appellant also submitted reports dated December 19, 2017, January 16, and 23, 2018 from
Dr. Dodd. Dr. Dodd reviewed appellant’s MRI scan and diagnosed left knee lateral meniscus tear
in each of his reports; however, he did not opine as to the cause of appellant’s diagnosed condition.
The Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.13 Thus,
Dr. Dodd’s reports are insufficient to establish appellant’s claim.
In a letter dated August 17, 2018, Dr. Dodd diagnosed lateral meniscus tear based on an
MRI scan. He opined that appellant’s condition was caused by the employment-related incident
on December 1, 2017 based on the acute development of his symptoms in that specific knee
compartment. The Board has frequently explained that conclusory medical opinions, are entitled
to little probative weight and are insufficient to support a causal relationship claim.14 Without
8

E.S., supra note 5; Elaine Pendleton, 40 ECAB 1143 (1989).

9

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

10

S.S., Docket No. 18-1488 (issued March 11, 2019).

11

M.J., Docket No. 18-1114 (issued February 5, 2019); C.F., Docket No. 08-1102 (issued October 10, 2008).

12

M.J., id.; D.D., 57 ECAB 734, 738 (2006); Deborah L. Beatty, 54 ECAB 340 (2003).

13

C.C., Docket No. 17-1841 (issued December 6, 2018); see L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
14

M.E., Docket No. 18-0330 (issued September 14, 2018); A.D., 58 ECAB 149 (2006).

4

explaining how physiologically the movements involved in the employment incident caused or
contributed to the diagnosed knee condition, Dr. Dodd’s opinion on causal relationship is
equivocal in nature and of limited probative value.15
OWCP also received a diagnostic study dated December 11, 2017 from Dr. Robbins.
However, diagnostic studies lack probative value as they do not address whether appellant’s
employment incident caused the diagnosed condition.16
As appellant has not submitted rationalized medical evidence establishing causal
relationship between his diagnosed left knee condition and the accepted December 1, 2017
employment incident, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left knee
condition was causally related to the accepted December 1, 2017 employment incident.

15

K.L., Docket No. 18-1029 (issued January 9, 2019); see L.M., Docket No. 14-0973 (issued August 25, 2014);
R.G., Docket No. 14-0113 (issued April 25, 2014); K.M., Docket No. 13-1459 (issued December 5, 2013);
A.J., Docket No. 12-0548 (issued November 16, 2012).
16

See J.S., Docket No. 17-1039 (issued October 6, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the September 7, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 19, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

